DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/21/2022 is/are being considered by the examiner.
Claims 14, 16, 18, 20-27 are pending:
Claims 18, 20-26 are rejoined below
Claims 1-13, 15, 17, 19 are canceled
Claim 27 is new


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Demtroder (US 9,771,924 or in the alternative by US 2013/0302144) have been fully considered. 
Applicant asserts, page 9-12, that Demtroder fails to disclose the subject matter of Claim 14 liens 15-17 amended from old claims 17/19, with multiple discussions relating to “coupled” and “attached” limitations.
The office respectfully disagrees. Old claims 17/19 were rejected by Demtroder in the office action dated 10/04/2021, as it is well known that springs, such as spring 48, are deformable/elastic, and that spring 48 caries at least some of the torque transfer between rotor shaft 16 and coupling flange 42. Applicant’s arguments regarding “coupled to” are not persuasive due to how the application itself defines “attached” and “coupled”, as discussed below in the claim interpretation section and as discussed in prior office actions.
Applicant asserts, page 10, that Demtroder fails to disclose the bolt hole alignment limitations of Claim 14 line 10-11.
The office is persuaded, and the rejection of record is withdrawn.


Election/Restrictions
Claim 14 allowable. The restriction requirement, as set forth in the Office action mailed on 08/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Lack of Unity is withdrawn.  Claim 18, 20-26, directed to non-elected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“attached directly”:
P2L8-13,16-18 states that for the instant application “disclosed and claimed here” the phrases “direct attachment” and “coupled directly” are each terms that are broadly defined to include attachment structure “for example via bolts and/or screw connections” or “for example by way of a bolt connection”. The phrase “attached directly” and “direct attachment” are merely grammatic rearrangements that one of ordinary skill in the art would understand to carry the same patentable meaning. Therefore, the phrase “attached directly” of Claim 14 L18, under BRI, does not required a flush face-to-face mating joint between the two structures. The bolt 46 and spring 48 between flange 42 and the inner ring is the bolting connection that directly couples flange 42 and the inner ring. 
The office would like to further note that the arrangement of applicant’s Fig3 further supports the office’s interpretation of claim scope, as coupling between inner ring 14 near label 34 on the left and the coupling arrangement 32 of output shaft 35 has an air gap that is only bridged by bolting connection 56 with an elastomer material between bolt 56 and flange 36 where label 54 points. If a flush face-to-face mating joint between the two structures was the required scope under BRI of “attached directly”, then Fig3 would not be able to provide written support for such a claim under 35 USC 112a.
Integral:
https://www.merriam-webster.com/dictionary/integral: 1c “formed as a unit with another part”; 2 “composed of constituent parts”


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“rolling element” first recited in claim 14
Corresponding structure:
“balls, cylinders, rolls, needles or tapers” per P2L30-33
Or equivalents
“coupling arrangement” first recited in claim 14
Corresponding structure
Two coupling element connected via a bolt and an elastic element; as informed by Fig1-4, and at least P3L13-34 of the specification.
Or equivalents
“elastic element” first recited in claim 16
Corresponding structure
Elastically deformable material, or an elastomer, or a plastic such as polyamide or equivalent; as informed by C3L13-17
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Pitzer on 07/05/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 20
L2 amend “the first coupling element and the second coupling element”
L3 amend “the first coupling element and the second coupling element[[s]]”
Claim 22
L2 amend “the first coupling element and the second coupling element[[s]]”
Claim 23
L2 amend “the first coupling element and the second coupling element[[s]]”
Claim 25
L1 amend “[[a]]the main bearing unit”
Claim 26
L4 amend “and the gear box unit by [[means]]way of the output shaft”
Claim 27
L1-2 amend “wherein the elastic element is formed as[[in the form of]] an elastic sheathing”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 14
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein a flange section of the rotor shaft and the at least one inner ring comprise through holes aligned with one another through which a connecting bolt extends” in combination with the remaining limitations of the claim.
Claim 16, 18, 20-27 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745